—In an action, inter alia, to recover damages for breach of contract and fraud, the plaintiff appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated August 9, 1999, which, inter alia, granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In opposition to the defendants’ prima facie demonstration of entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557). Thus, summary judgment was properly granted to the defendants. Ritter, J. P., Santucci, Krausman and Smith, JJ., concur.